UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 [Amendment No. ] Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Materials under §240.14a-12 China World Trade Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule O-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 2 CHINA WORLD TRADE CORPORATION 3RD Floor, Goldlion Digital Network Center 138 Tiyu Road East, Tianhe Guangzhou, The People’s Republic of China Tel: (011-8620) 2886-0608 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held on , July , 2007 at 3:00 p.m. Dear Shareholder: You are invited to attend the Annual Meeting of the Shareholders of China World Trade Corporation (the “Company”), which will be held on , July , 2007 at 3:00 PM local time at the Company’s offices located at the 3rd Floor Conference Room, Goldlion Digital Network Center, 138 Tiyu Road East, Tianhe, Guangzhou, The People’s Republic of China, for the following purposes: 1.To elect Five (5) directors to hold office for a one-year term and until each of their successors are elected and qualified. 2.To approve an amendment to our Articles of Incorporation to increase the authorized shares of common stock from 50,000,000 to 200,000,000 shares. 3.To ratify the appointment of Child, Van Wagoner & Bradshaw, PLLC as the Company’s independent public accountants for the fiscal year ending December 31, 2006. 4.To approve the Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006. 5.To transact such other business as may properly come before the meeting. Shareholders of record at the close of business on June 22, 2007 are entitled to notice of, and to vote at, this meeting and any adjournment thereof. By order of the Board of Directors, /s/ William Tsang William Tsang Chairman Guangzhou, The People’s Republic of China July 8, 2007 3 CHINA WORLD TRADE CORPORATION 3RD Floor, Goldlion Digital Network Center 138 Tiyu Road East, Tianhe Guangzhou, The People’s Republic of China PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS The accompanying proxy is solicited by the Board of Directors of China World Trade Corporation, a Nevada corporation (the “Company”), for use at the Annual Meeting of Shareholders to be held on , July , 2007 at 3:00 PM local time, or any adjournment thereof, for the purposes set forth in the accompanying Notice of Annual Meeting.This meeting will be held at the company’soffices located at the 3rd Floor Conference Room, Goldlion Digital Network Center, 138 Tiyu Road East, Tianhe, Guangzhou, The People’s Republic of China.The date of this Proxy Statement is July 8, 2007, the approximate date on which this Proxy Statement and the accompanying form of proxy were first sent or given to shareholders. GENERAL Annual Report. An annual report, filed on form 10-KSB, for the fiscal year ended December 31, 2006 is enclosed with this Proxy Statement. Voting Securities. Only shareholders of record as of the close of business on June 22, 2007 will be entitled to vote at the meeting and any adjournment thereof.As of that date, there were 49,565,923 shares of Common Stock of the Company, issued and outstanding.Shareholders may vote in person or in proxy.Each holder of shares of Common Stock is entitled to one (1) vote for each share of stock held on the proposals presented in this Proxy Statement.The Company’s bylaws provide that a majority of all the shares of the stock entitled to vote, whether present in person or represented by proxy, shall constitute a quorum for the transaction of business at the meeting.The nominees for director receiving a majority of votes cast at the meeting will be elected.In addition, in the event that votes equaling not less than 66-2/3% of the outstanding shares of Voting Stock (as hereafter defined) are cast at the meeting in favor of the increasing the authorized common stock, such proposal will pass.Finally, in the event that votes equaling a majority of outstanding shares of common stock cast at the meeting ratify the appointment of Child, Van Wagoner & Bradshaw, PLLC and approve the Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006, these proposals will also pass. Solicitation of Proxies The cost of soliciting proxies will be borne by the Company.The Company will solicit shareholders by mail through its regular employees, and will request banks and brokers, and other custodians, nominees and fiduciaries, to solicit their customers who have stock of the Company registered in the names of such persons and will reimburse them for their reasonable, out-of-pocket costs.In addition, the Company may use the services of its officers, directors, and others to solicit proxies, personally or by telephone, without additional compensation. 4 Voting of Proxies All valid proxies received prior to the meeting will be voted.All shares represented by a proxy will be voted, and where a shareholder specifies by means of the proxy a choice with respect to any matter to be acted upon, the shares will be voted in accordance with the specification so made.If no choice is indicated on the proxy, the shares will be voted in favor of the proposal.A shareholder giving a proxy has the power to revoke his or her proxy, at any time prior to the time it is voted, by delivery to the Secretary of the Company of a written instrument revoking the proxy or a duly executed proxy with a later date, or by attending the meeting and voting in person. In the event that cumulative voting is invoked, a proxy authorizing a vote for management’s nominees for directors may be voted cumulatively for less than all of such nominees.If no instructions are given on the executed proxy, the proxy will be voted in favor of the proposals described, but votes may be cumulated for less than all of the nominees for director. Revocability of Proxies Any person giving a proxy in response to this solicitation has the power to revoke it at any time before it is voted.Proxies may be revoked by any of the following actions: 1. Filing a written notice of revocation with our Secretary at our administrative office located at Unit A, Fifth Floor, Goldlion Holdings Center, 13-15 Yuen Shun Circuit, Siu Lek Yuen, Shatin, N.T., Hong Kong; 2. Filing with our Secretary at our administrative office located at Unit A, Fifth Floor, Goldlion Holdings Center, 13-15 Yuen Shun Circuit, Siu Lek Yuen, Shatin, N.T., Hong Kong a properly executed proxy showing a later date; or 3. Attending the meeting and voting in person (attendance at the meeting will not, by itself, revoke a proxy). Shareholder Proposals Proposals of shareholders intended to be presented at the next Annual Shareholders Meeting must be received by the Company, at its administrative offices at Unit A, Fifth Floor, Goldlion Holdings Center, 13-15 Yuen Shun Circuit, Siu Lek Yuen, Shatin, N.T., Hong Kong not later than June 29,2007.Proposals of shareholders must satisfy the conditions established by the Securities and Exchange Commission for shareholder proposals to be included in the Company’s proxy statement for that meeting.Shareholders are also advised to review the Company’s Bylaws, which contain additional requirements with respect to advance notice of shareholder proposals and director nominations. 5 PROPOSAL NO. 1 ELECTION OF DIRECTORS The Company’s Board of Directors currently consists of seven (7) authorized directors.The five nominees for election are Mr. William Tsang, Mr. Zeliang Chen, Mr. Chao Ming Luo, Ms. Xiao Lei Yang and Mr. Ye Xin Long.The management of the Company is not nominating Mr. John H.W. Hui, Mr. Chi Ming Chan and Mr. Hamid R. Seyedin as Directors. The management has nominated each of the five individuals for election at the Annual Meeting of Shareholders.If elected, each nominee will serve as a director until the Company’s Annual Meeting of Shareholders in 2008, and until his successor is elected and qualified.If the nominee declines to serve or becomes unavailable for any reason, or if a vacancy occurs before the election (although Management knows of no reason to anticipate that this will occur), the proxies may be voted for a substitute nominee as the Board of Directors may designate. If a quorum is present and voting, the nominees for directors receiving the highest number of votes will be elected.Abstentions and broker non-votes will have no effect on the votes. Director Name Age Position Mr. William Tsang 45 Chairman and President, Director Mr. Zeliang Chen 41 Vice-Chairman and Director Mr. Chao Ming Luo 56 Director Mr. Xiao Lei Yang 36 General Manager of World Trade Center Club Beijing Mr. Ye Xin Long 61 Independent Director Mr. William Chi Hung Tsang, aged 45, is the President and Chairman of the Board of Directors of China World Trade Corporation. Mr. Tsang has more than 15 years of experience in leatherwear manufacturing and property investment. Prior to joining the Company, he was an executive director with a listed company for over 10 years. He is a member of the Beijing Municipal Committee of the Chinese People’s Political Consultative Conference; committee member of Chinese General Chamber of Commerce, Hong Kong; vice chairman of Hong Kong United Youth Association Limited; chief president of New Territories Commercial & Industrial General Association Ltd.; and vice chairman of both Hong Kong Chamber of Commerce in China - Guangdong and Guangzhou Federation of Industry &
